Citation Nr: 1446656	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  05-16 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disorder, claimed as residuals of a right knee strain.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Air Force from May 1981 to December 1981.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for a right knee condition.    

In an August 2008 decision, the Board denied service connection for a right knee disorder.  The Veteran appealed this decision and in a December 2009 order, the Court of Appeals for Veterans Claims (Court) remanded the matter, pursuant to a Joint Motion for Remand (Joint Motion), for development in compliance with the Joint Motion.  Subsequently, the Board denied service connection for a right knee disorder, claimed as residuals of a right knee strain in a June 2012 decision, which the Veteran again appealed.  The Court, pursuant to a December 2012 Joint Motion, remanded the matter back to the Board, for development in compliance with the second Joint Motion.  In June 2013, the Board again denied service connection for a right knee disorder, claimed as residuals of a right knee strain, which the Veteran appealed for a third time.  The Court remanded the matter back to the Board pursuant to a Joint Motion in June 2014, for development in compliance with the third Joint Motion.

The Board has reviewed the Veteran's paper claims file as well any electronic records contained in the Veterans Benefits Management System (VBMS) system and the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In connection with the Veteran's claim for service connection, a VA examination was conducted in July 2010.  The examiner noted the Veteran's complaints of continued symptomology since service, and diagnosed the Veteran with a chronic right knee strain with possible loose body present, resulting in complaints of locking of the knee.  Following a review of the record, the examiner noted that the Veteran was diagnosed with a sprain of the right knee while on active duty in October 1981 and that the November 1981 separation examination noted swelling of the knee secondary to a right knee strain, but negative follow-up findings of the right knee strain.  The next available documentation of the right knee was not until June 2005, when the Veteran complained of right knee pain and locking.  Based on her review, the examiner stated that there was "no evidence that a chronic condition was diagnosed while on active duty and no evidence that the right knee pain was a chronic condition following discharge from active duty as there are no records regarding right knee complaints for 24 years after discharge."  She then opined that it was less likely than not that the Veteran's right knee condition was related to his period of active duty.  The only rationale provided was that there was a lack of documentation demonstrating that a "chronic knee condition occurred on active duty or following active duty."  

Subsequent to the December 2012 Joint Motion, the Board's June 2013 decision found that the July 2010 VA examiner, in rendering her opinion, considered the Veteran's relevant medical history and current complaints, as well as the physical findings shown on examination, and provided a sound rationale that was consistent with the record.  The Board also found the Veteran's contentions as to ongoing right knee symptomology since service to be not credible; but found the March 2011 statement from the Veteran's brother and the January 2013 statement from the Veteran's mother regarding the Veteran's use of crutches when he returned home from service to be credible.   

The June 2014 Joint Motion found that the Board failed to provide an adequate reasons or bases for finding substantial compliance with the December 2012 Joint Motion.  The December 2012 Joint Motion instructed the Board to provide a better statement of reasons or bases as to why the July 2010 VA examination was adequate, and why clarification or a new examination was not required, particularly in light of the lay statements submitted by the Veteran's brother in March 2011 and the Veteran's mother in January 2013.  In light of the above, the Board finds that another VA examination and opinion is warranted, to ensure compliance with the June 2014 Joint Motion.  The examiner should provide an opinion with a detailed rationale, considering all medical evidence as well as lay statements, to include the Veteran's statements, and the March 2011 statement from the Veteran's brother and the January 2013 statement from the Veteran's mother.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination.  The complete claims folder (i.e., both the paper claims file and any relevant medical records contained in the Virtual VA eFolder and in VBMS) must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

a)  The examiner should identify all current disabilities of the right knee.

b)  For each condition diagnosed, the examiner must opine as to whether any such condition is at least as likely as not (50 percent probability or greater) related to the Veteran's active duty service.

The examiner should provide a complete and detailed rationale for his or her opinion.  In providing this opinion, the examiner must analyze the facts and medical evidence, including addressing the Veteran's prior medical history, and the Veteran's lay statements.  The examiner should also address the statements from the Veteran's brother in March 2011 and from the Veteran's mother in January 2013.   If the examiner discounts any evidence, he or she should provide a reason for doing so.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

